DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gareis (6297454) in view of Ishitobi (4501928).
 	Gareis discloses a communications cable comprising a jacket (43); a cable
core comprising a plurality of twisted pairs of conductors (35) and a separator (20)
positioned to separate each of the twisted pairs in the plurality of twisted pairs,
wherein each of the conductors are covered, at least in part, by an insulation material (35a); and a metal foil tape (51) disposed around the cable core to surround the plurality of twisted pairs of conductors and positioned between the cable core and the jacket within the communication cable, the metal foil tape comprising a metal layer (col. 3, line 41, aluminum tape) including a first side and a second side (re claim 1).  Gareis also discloses that the metal layer is comprised of a continuous sheet (re claim 9); the metal foil tape is wrapped around the length of the cable in a cigarette style wrapping style (col. 3, lines 41-46) (re claim 10) or spirally wrapped around the length of the cable (re claim 11); and the metal layer comprises aluminum (re claim 13).
 	Gareis does not disclose the metal foil tape further comprising a substrate layer deposited onto the first side of the metal layer; and a triboelectric coating applied to the second side of the metal layer, the triboelectric coating having a charge affinity that is different from a charge affinity of the insulation material and a charge affinity of the metal layer (re claim 1).
 	Ishitobi discloses a metal foil tape (t, Fig. 2) comprising a metal layer (t1) and further comprising a substrate layer (t5) deposited onto a first side of the metal layer; and a triboelectric coating (t2) applied to a second side of the metal layer.
 	It would have been obvious to one skilled in the art to provide the triboelectric coating taught by Ishitobi to the second side of the metal layer of Gareis and to provide the substrate as taught by Ishitobi onto the first side of the Gareis metal layer to further protect the cable core.
 	In the modified cable of Gareis, the triboelectric coating (of Ishitobi comprising PVC) has a charge affinity that is different from a charge affinity of the insulation material (of Gareis comprising polypropylene, col. 4, line 1) and a charge of the metal layer (of Gareis, copper, col. 3, line 66) (re claim 1).
 	Re claim 2, in the modified cable of Gareis, the triboelectric coating has a charge affinity closer to a charge affinity of the insulated conductors than a charge affinity of the metal layer.  Specifically, in the modified cable of Gareis, the triboelectric coating (of Ishitobi comprising a polyolefin material, col. 2, lines 55-58); the insulated conductors (of Gareis being composed of copper conductors and polyolefin insulation material, col. 3, line 65 to col. 4, line 2); and the metal layer (of Gareis comprising aluminum, col. 3, line 40).
 	Re claim 3, the triboelectric coating (of Ishitobi comprising polyolefin) has a charge affinity closer to a charge affinity of the jacket (of Gareis comprising polyolefin, col. 3, lines 32-35) than a charge affinity of the substrate (of Ishitobi comprising polybutylene terephthalate, col. 5, lines 13-17).
 	Re claim 12, the triboelectric coating (of Ishitobi) comprises a polyolefin material (col. 2, lines 55-58).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gareis in view of Ishitobi as applied to claim 1 above, and further in view of Pfeiler et al. (2006/0048961).
 	Modified cable of Gareis discloses the invention substantially as claimed
except for the metal layer having cuts that create discontinuous regions in the metal
layer. 
 	Pfeiler et al. discloses a metal foil tape (1) comprising a metal layer (4)
which has cuts that create discontinuous regions in the metal layer, wherein the discontinuous regions have the same size and shape (Fig. 1).
It would have been obvious to one skilled in the art to cut the metal layer of Gareis to create discontinuous regions, having the same size and shape, in the metal layer to completely preclude any flow of potential compensation currents without significant deterioration in the shielding behavior of the shielding tape as taught by Pfeiler et al. ([0007]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,152,137. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of said patent disclose the invention substantially as claimed, and wrapping a layer in a cigarette wrapping style or a spiral wrapping style is known in the art, and aluminum is a known metal material for its conductivity.

7.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,152,137 in view of Pfeiler et al. Claims 1-4 of said patent disclose the invention substantially as claimed except for the discontinuous regions having the same size and shape.  Pfeiler et al. discloses a metal foil tape (1) comprising a metal layer (4) which has cuts that create discontinuous regions in the metal layer, wherein the discontinuous regions have the same size and shape (Fig. 1).  It would have been obvious to one skilled in the art to modify the discontinuous regions of said patent to have the same size and shape as taught by Pfeiler et al. to provide a uniform structure/flow in the shield layer.

Response to Arguments
8.	Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
 	Applicant argues that the shielding tape of Ishitobi is for applying onto a single conductor 1, as opposed to around a cable core of twisted conductors, and that a person of ordinary skill in the art would not be motivated to use the teachings found in the layering scheme of a shielding tape intended for application on a single wire conductor as described in Ishitobi to a shielding tape intended for application around a plurality of twisted pairs of conductors.  
 	Examiner would disagree.  The fact that layer t of Ishitobi is an electrical shielding layer; fact that layer 51 of Gareis is also an electrical shielding layer; and fact that a shielding layer composed of multiple layers, as taught by Ishitobi, would further protect the cable core from the environment, one skilled in the art would have motivated to apply the teachings of Ishitobi in the shielding layer of Gareis.
 	Applicant argues that the Office Action has failed to provide support for their prima facie case of obviousness.  Examiner would disagree.  It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.
 	Applicant argues that the combination of Gareis and Ishitobi fails to disclose "a metal foil tape disposed around the cable core to surround the plurality of twisted pairs of conductors and positioned between the cable core and the jacket within the communications cable," where the “metal foil tape comprising: a metal layer including a first side and a second side; a substrate layer deposited onto the first side of the metal layer; and a triboelectric coating applied to the second side of the metal layer, the triboelectric coating having a charge affinity that is different from a charge affinity of the insulation material and a charge affinity of the metal
layer,” as recited in claim 1.
 	Examiner would disagree because the combination of Gareis and Ishitobi does disclose such features, "a metal foil tape disposed around the cable core to surround the plurality of twisted pairs of conductors and positioned between the cable core and the jacket within the communications cable" disclosed by Gareis; and the “metal foil tape comprising: a metal layer including a first side and a second side; a substrate layer deposited onto the first side of the metal layer; and a triboelectric coating applied to the second side of the metal layer, the triboelectric coating having a charge affinity that is different from a charge affinity of the insulation material and a charge affinity of the metal layer” taught by Ishitobi.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841